Citation Nr: 1024003	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for loss of vision in the 
right eye (also claimed as right side head injury), to 
include as secondary to service-connected residuals, 
laceration of right forehead.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  
He also had unverified service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.  

In December 2009, the claim was transferred to the Phoenix, 
Arizona, RO after the Veteran relocated to that area.  

In February 2010, the Veteran testified at a Travel Board 
hearing before the Undersigned.  A transcript of that hearing 
is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
his right eye disorder based on service incurrence.  He 
relates that he fell or was pushed down three to four flights 
in service and as a result, he sustained a right eye injury.  
In the alternative, he claims that his right eye disorder is 
secondary to his service-connected laceration of his right 
forehead.  

A review of the record reveals that the Veteran's service 
personnel file has been sought in connection with this claim 
and has not been located.  In April 2007, the National 
Personnel Records Center (NPRC) the repository for service 
records, indicated in pertinent part, that the service 
personnel records were not at the NPRC and that further 
attempts to locate them would be futile.  In an October 2007 
VA outpatient treatment record, a history taken in connection 
with the examination indicated that he was in the service for 
three years and then went in the Army Reserves in Colorado 
until 1984.  There is no indication that a search was made 
for the Veteran's Army Reserves records to locate his 
personnel records.  The Veteran should be contacted and asked 
to provide information on his Army Reserve status and the 
RO/AMC should attempt to obtain those records in connection 
with the claim.  

Additionally, in June 2009, a VA outpatient treatment record 
showed that the Veteran had made a claim for social security 
administration (SSA) disability benefits.  However, the SSA 
records are not in the claims file, and VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  These records should be obtained on remand.  
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him the 
name and address of the Army Reserve 
and/or National Guard unit wherein he 
served.  Thereafter, contact the Army 
Reserve and/or National Guard unit 
identified, or any other appropriate 
agency, and obtain all service treatment 
and personnel records from his Reserve 
service unit and associate those records 
with the claims folder.  If no service 
records can be found, or if they have been 
destroyed, that fact should be so noted.

2.  Obtain from the SSA a copy of its 
decision regarding the Veteran's claim for 
SSA disability benefits, as well as the 
medical records relied upon in that 
decision.  Associate those records with 
the claims folder.  

3.  Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for loss of vision in the right 
eye (also claimed as right side head 
injury) to include as secondary to 
service-connected residuals, laceration of 
the right forehead.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he should be provided with 
an appropriate Supplemental Statement of 
the Case, and should be given an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


